Citation Nr: 0207832	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to a service-connected low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.  His claims initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
December 2000, the Board remanded the case to the RO for 
additional development.  That development has been completed, 
and the case is once again before the Board for review. 


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is causally or 
etiologically related to his service-connected low back 
disability.

2.  The veteran attended college for one year and last worked 
as a welder in 1989.  

3.  The veteran's service-connected low back disability 
precludes all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  A psychiatric disorder is proximately due to or the 
result of the service-connected low back disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§  3.303, 3.310 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102 and 3.159).  .

2.  The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102 and 3.159).  . 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board is whether the veteran is 
entitled to service connection for a psychiatric disorder as 
secondary to a service-connected low back disability, and 
whether he is entitled to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability (TDIU).  For the reasons that follow, the Board 
finds that evidence supports each of the veteran's claims. 

I.  Service Connection for a Psychiatric Disorder

Service connection has been established for a low back 
disability, which is currently evaluated as 40 percent 
disabling.  The veteran now claims that he suffers from a 
psychiatric disorder that was either caused or aggravated by 
his service-connected low back disability. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 &Supp 2001; 38 C.F.R. § 3.303(a) 
(2001).  In addition, a disability which is proximately due 
to or the result of another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

Furthermore, under the provisions of 38 C.F.R. § 3.102, as 
amended, when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of 
the claimant.  Reasonable doubt is doubt which exists because 
of an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
The question is whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

In this case, the record shows that the veteran was seen by, 
J.F.R., M.D., an orthopedic surgeon, in October 1991 for 
complaints associated with his low back disability.  Dr. 
J.F.R. indicated that the veteran "[l]ost face in himself 
and started thinking that he will never get cured of his 
lumbar pain and developed emotional distress."  He then 
indicated that the veteran's personality had changed 
significantly in that he looked very sad and depressed.   The 
veteran's psychiatric problems were first diagnosed during a 
VA examination in December 1990.  The Axis I diagnoses were 
depression, not otherwise specified; substance abuse 
disorder; alcohol abuse; and rule out dependence.  

At a VA fee-basis psychiatric examination in April 1998, the 
veteran was examined by psychiatrist N.R.N., M.D.  During the 
interview, the veteran attributed much of his psychiatric 
symptoms to his current low back pain.  Based on the 
interview, as well as findings from a mental status 
examination, the examiner concluded with Axis I diagnoses of 
major depression, recurrent, with psychotic traits; and rule 
out schizophrenia, undifferentiated type.  The examiner said 
there was no doubt that the veteran's actual psychiatric 
picture was totally related to his accident in Germany.   Dr. 
N.R.N. examined the veteran again in November 1999 and 
reiterated that the veteran developed emotional problems as a 
result of his back condition.  He indicated that the 
veteran's back problems "repercussed directly in his 
psychiatric picture" since service, and that low back pain 
can cause or intensify depression.  In conclusion, he opined 
that the veteran's psychiatric depressive condition was 
directly related to his accident while on active duty in the 
military. 

At a VA psychiatric examination in June 1998, however, a VA 
examiner negated any such relationship between the veteran's 
psychiatric disorder and his service-connected low back 
disability.   The examiner, R.M.B., M.D., stated that, based 
on the veteran's history and evaluations, there was no direct 
relationship between the veteran's neuropsychiatric 
conditions and his service-connected low back disability.  
Pursuant to the Board's remand, Dr. R.M.B. examined the 
veteran again with another psychiatrist to determine whether 
the veteran's psychiatric disorder was caused or aggravated 
by his service-connected low back disability.  Both 
examiner's found no relationship.  

Based on the foregoing, the Board finds that the evidence 
supports the claim for service connection for a psychiatric 
disorder.  The Board finds that the evidence is at least in 
equipoise as to whether the veteran's psychiatric disorder 
was caused by his service-connected low back disability.  
Although two psychiatrists have indicated that the veteran's 
psychiatric disorder is in no way related to his service-
connected low back disability, a psychiatrist and an 
orthopedic surgeon disagreed and found that the veteran's 
psychiatric disorder was directly related to his service-
connected low back disability.  Therefore, applying the 
principles of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 to 
the facts of this case, the Board finds that the veteran's 
psychiatric disorder was caused by his service-connected low 
back disability.  Accordingly, service connection for a 
psychiatric disorder is granted. 

II.  TDIU

The veteran claims he is unable to secure or maintain 
substantially gainful employment because of his service-
connected low back disability, identified as lumbar 
paravertebral myositis with disc disease.  For the reasons 
that follow, the Board agrees. 

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 
38 C.F.R. § 4.16(b).

In this case, the veteran's only compensable service-
connected disability is his low back disability, evaluated as 
40 percent disabling.  As the veteran does not meet the 
schedular prerequisites for assignment of a total rating for 
compensation purposes, he can only be granted such a rating 
if it is shown that his service-connected disability, when 
considered in light of his education and occupational 
experience, renders him unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.25, 
Table I (2001).  The Board finds it does. 

The evidence shows that the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected low back disability.  During his VA psychiatric 
examination in December 1990, it was noted that the veteran 
stopped working in November 1989 as a welder due to some type 
of crisis.  However, the cause and nature of that crisis is 
not clear from the record.  In any event, several medical 
professionals have indicated that the veteran is unable to 
work due to his service-connected low back disability.  Dr. 
J.F.R. stated in October 1991 that the veteran was unable to 
engage in any type of gainful work, and in October 1999, he 
explained that the veteran was totally disabled due to his 
physical and emotional condition.   In April 1998, Dr. N.R.N. 
stated that the veteran was "totally disabled to engage in 
gainful work activities."  Finally, at a VA orthopedic 
examination in December 2001, the examiner explained that the 
veteran's condition of lumbar myositis and bulging disk made 
it difficult for him to work as a welder, which is the only 
occupation he had known. 

Thus, as the evidence shows that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected low back disability, a total disability 
rating based on individual unemployability by reason of a 
service-connected disability is granted.


ORDER

Service connection for a psychiatric disorder as secondary to 
a service-connected low back disability is granted. 

Subject to the laws and regulations governing the payment of 
monetary benefits, a total disability rating based on 
individual unemployability by reason of a service-connected 
disability is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

